DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a generator with an electrical input” is indefinite. A generator with an electrical input is implied to be a motor. However, nothing in the disclosure discusses generator 230 as a motor nor does it further describe what the electrical input actually is. For purposes of the examination, the Examiner has interpreted the recitation to recite “a generator with a mechanical input” since the generator gets an input from a shaft connected to the turbine. 
Claim 1 recites the limitation "the associated shaft" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitations “the same shaft” and "the associated turbine" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, claim 11 recites the limitations “the same shaft” and "the associated turbine" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180252158 A1 to Malkamäki et al. in view of US 20210131429 A1 to Torrey et al. 
Regarding claim 1, Malkamäki et al. discloses a system comprising:
a plurality of turbine generator units (Fig. 1) comprising a first turbine generator unit (T1, G1), each of the plurality of turbine generator units comprising: a) a turbine (T1) with an input (top from HGE1) and an output (bottom to T2); b) a generator (G1) with an input (from shaft 11A) and power output (to 13A); c) a shaft (11A) connecting the turbine and generator; and d) a speed sensor (102) for determining a speed of the associated shaft; 
wherein the first turbine generator unit input is configured to receive from a heat source (14), and the input of each of the one or more additional turbine generator units is coupled to the output of the first turbine generator unit or one of the additional turbine generator units; wherein the plurality of turbine generator units are characterized by a series-connected cascade of turbine generators (T1 and T2 are connected in series); 
a direct current bus (16); 
a plurality of active rectifiers (13A and 13B), each active rectifier comprising a power input (AC) and power output (DC); wherein the power input of each active rectifier is connected to the power output of the generator (G1) of one of the plurality of turbine generator units; and wherein the power output of each active rectifier is connected to a direct current bus (16) configured to combine power from the plurality of active rectifiers; and 
an voltage controller (CTRL) configured to receive a speed from the speed sensor (102 and 103) of each of the plurality of turbine generator units, and further configured output a control signal to the plurality of active rectifiers [0106]; wherein the voltage controller is configured to monitor the speed of each generator shaft and command each rectifier to vary a power electronic switching frequency to increase or decrease a load on each generator to control shaft speed [0104]-[0106], [0109], [0113].
However, it fails to disclose supercritical C02.
Torrey et al. teaches supercritical C02 [0022].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use supercritical C02 as disclosed by Torrey et al. to the system disclosed by Malkamäki et al.
One would have been motivated to do so to reduce the size of components within the system. Refer to Torrey et al., [0023].
Regarding claim 2, Malkamäki et al. discloses the number of turbine generator units in series is three (Fig. 3).
Regarding claim 3, Malkamäki et al. discloses the number of turbine generator units in series is two (Fig. 1).
Regarding claim 4, Malkamäki et al. discloses the generator of each of the plurality of turbine generator units comprises permanent magnets, an induction machine, or wound field [0096].
Regarding claim 5, Malkamäki et al. discloses one or more turbine generator units comprises a compressor impeller (Fig. 1: C1) mounted to the same shaft as the associated turbine and generator.
Regarding claim 7, Malkamäki et al. discloses the active rectifier of each of the plurality of turbine generator units comprises power electronics with insulated-gate bipolar transistors (IGBTs), thyristors, or some other metal-oxide-semiconductor field-effect transistor (MOSFET) [0098].
Regarding claim 8, Malkamäki et al. and Torrey et al. discloses a system as described above. 
However, it fails to disclose the active rectifier MOSFET comprises silicon or silicon carbide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the active rectifier MOSFET comprises silicon or silicon carbide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to improve the performance of the MOSFETs.
Regarding claim 9, Malkamäki et al. discloses the voltage controller is configured to maintain shaft speeds to maximize power cycle efficiency or maximize total output power [0130].
Regarding claim 10, Malkamäki et al. discloses a system comprising:
a plurality of turbine generator units (Fig. 3) comprising a first turbine generator unit (T1, G1), a second turbine generator unit (T2, G2), and a third turbine generator unit (T3, G3), each of the plurality of turbine generator units comprising: a) a turbine (T1) with an input (top from HGE1) and an output (bottom to T2); b) a generator (G1); and c) a shaft (11A) connecting the turbine and generator; 
wherein the input of the first turbine generator unit is configured to receive from the heat source (14); wherein the input of the second turbine generator unit is coupled to the output of the first turbine generator unit; wherein the input of the third turbine generator unit is coupled to the output of the second turbine generator unit (T1, T2, and T3 are connected in series); 
a plurality of active rectifiers (13A, 13B, 13C), each active rectifier connected to one generator (G1, G2, G3) of one of the plurality of turbine generator units; and wherein the plurality of active rectifiers are configured to convert alternating current (AC) from the plurality of generators to direct current (DC); and 
a voltage controller (CTRL) configured to output a control signal to the plurality of active rectifiers [0106] to vary a load on each generator to control a rotational speed of each generator [0104]-[0106], [0109], [0113].
However, it fails to disclose supercritical C02.
Torrey et al. teaches supercritical C02 [0022].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use supercritical C02 as disclosed by Torrey et al. to the system disclosed by Malkamäki et al.
One would have been motivated to do so to reduce the size of components within the system. Refer to Torrey et al., [0023].
Regarding claim 11, Malkamäki et al. discloses one or more turbine generator units comprises a compressor impeller (Fig 3: C1) mounted to the same shaft as the associated turbine and generator.
Regarding claim 12, Malkamäki et al. discloses the voltage controller is configured to maintain a rotation speed of each generator to maximize power cycle efficiency [0130].
Regarding claim 13, Malkamäki et al. discloses the voltage controller is configured to maintain a rotation speed of each generator to maximize total output power of the rectifiers [0130].
Regarding claim 14, Malkamäki et al. discloses a system comprising:
a plurality of turbine generator units (Fig. 1) comprising a first turbine generator unit (T1, G1) and a second turbine generator unit (T2, G2), each of the plurality of turbine generator units comprising: a) a turbine (T1) with an input (top from HGE1) and an output (bottom to T2); b) a generator (G1); and c) a shaft (11A) connecting the turbine and generator; 
wherein the input of the first turbine generator unit is configured to receive from the heat source (14); and wherein the input of the second turbine generator unit is coupled to the output of the first turbine generator unit (T1 and T2 are connected in series); 
a plurality of active rectifiers (13A, 13B), each active rectifier connected to one generator (G1, G2) of one of the plurality of turbine generator units; and wherein the plurality of active rectifiers are configured to convert alternating current (AC) from the plurality of generators to direct current (DC); and 
a voltage controller (CTRL) configured to output a control signal to the plurality of active rectifiers [0106] to vary a load on each generator to control a rotational speed of each generator [0104]-[0106], [0109], [0113].
However, it fails to disclose supercritical C02.
Torrey et al. teaches supercritical C02 [0022].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use supercritical C02 as disclosed by Torrey et al. to the system disclosed by Malkamäki et al.
One would have been motivated to do so to reduce the size of components within the system. Refer to Torrey et al., [0023].
Regarding claim 15, Malkamäki et al. discloses the voltage controller is configured to maintain a rotation speed of each generator to maximize power cycle efficiency [0130].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180252158 A1 to Malkamäki et al. in view of US 20210131429 A1 to Torrey et al. as applied to claim 1 above and further in view of US 20110000182 A1 to Lasker. 
Regarding claim 6, Malkamäki et al. and Torrey et al. discloses a system as described above. 
However, it fails to disclose the speed sensor of each of the plurality of turbine generator units comprises a resolver, opto-isolator slotted disk sensor, hall effect sensor, or proximity probe.
Lasker teaches the speed sensor of each of the plurality of turbine generator units comprises a resolver, opto-isolator slotted disk sensor, hall effect sensor, or proximity probe [0434-0435].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the hall sensors as disclosed by Lasker to the system disclosed by Malkamäki et al. and Torrey et al.
One would have been motivated to do so to improve accuracy of the speed measurement.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832